DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Application Status
Claims 16-24 and 29-33 are pending and examined. Claims 1-15 and 25-28 are cancelled by Applicant

Election/Restrictions
Claims 25-28 are cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 January 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the Examiner may require and is requiring descriptive text labels. Specifically, the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (see FIGS. 1-8)”  [MPEP 608.02(b) examiner note].  


Claim Objections
Claim 17 is objected to because of the following informalities:  the recited limitation “the position of the mobile unit” in lines 1-2 appears to be a typographical error and should be “a position of the mobile unit”. Further in line 3, the recited limitation “a piece of hazard information” appears to be a typographical error and should be “the piece of hazard information.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the recited limitation “a piece of hazard information” in line 3-4 appears to be a typographical error and should be “the piece of hazard information.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  the recited limitation “a piece of hazard information” in line 3-4 appears to be a typographical error and should be “the piece of hazard information.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  the recited limitation “the one mobile unit” in line 6 appears to be a typographical error and should be “the mobile unit”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a device configured to perform the following: receiving a signal from an external source, which encompasses a piece of hazard information; providing automated control of the mobile unit based on this piece of hazard information, the control taking place so that the mobile unit is guided to a safe position for the mobile unit; and automatically guiding the mobile unit based on the piece of hazard information and/or a received all-clear signal and/or a received 
The device as recited in claim 24 invoke 35U.S.C. 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recite “a device configured to perform the following: receiving a signal from an external source, which encompasses a piece of hazard information; providing automated control of the mobile unit based on this piece of hazard information, the control taking place so that the mobile unit is guided to a safe position for the mobile unit; and automatically guiding the mobile unit based on the piece of hazard information and/or a received all-clear signal and/or a received guidance signal, the automatic guidance taking place so that the mobile unit is guided to a starting position of the mobile unit”. The device which is configured to perform the steps of the claim is indefinite. It is not clear for the examiner to determine whether the device is software or hardware. Any of this would change the scope of the claims.  If the device is software, the specification must provide adequate algorithm to carry out the specialized functions of the claim.  Appropriate correction is required.

In claim 32 lines 2-3, the recited limitation(s) “the signal encompassing a piece of information regarding the safe position for the mobile unit” is indefinite. It is unclear to the examiner if this is referring to the signal previously recited in claim 31 which encompasses the hazard information and now its further encompassing a piece of information regarding the safe position for the mobile unit or if this is a different signal with insufficient antecedent basis that only encompasses a piece of information regarding the safe position for the mobile unit. Examiner is interpreting the limitation such as the signal encompassing the piece of hazard information also encompasses the piece of information regarding the safe position of the mobile unit or a different signal that encompasses a piece of information regarding the safe position for the mobile unit.  Appropriate correction is required.

Claim 33 is rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 18, 21-24, 29, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuukkanen et al (US 20160320193 A1). 
With respect to claim 16, Tuukkanen discloses a method for controlling and/or evacuating a mobile unit operated in an automated manner (see at least [abstract]), the method comprising: 
receiving a signal from an external source, which encompasses a piece of hazard information (see at least [0071], [0104], [0107], and [0111]); 
providing automated control of the mobile unit based on this piece of hazard information, the control taking place so that the mobile unit is guided to a safe position for the mobile unit (see at least [0104], [0115], and [0123]); and 
automatically guiding the mobile unit based on the piece of hazard information and/or a received all-clear signal and/or a received guidance signal (see at least [0024], [0087], [0104], [0133] and [Fig. 6]), the automatic guidance taking place so that the mobile unit is guided to a starting position of the mobile unit (see at least [0115], [0123-0124], [0133], [0157], and [0165], referring to the specification page, 9 a starting position is understood to be a position in the proximity of the position in which the mobile unit was located upon receipt of the signal form the external source, which encompasses a piece of hazard information. Tuukkanen teaches autonomously performing evacuation strategy when emergency is detected in which the vehicle is guided to a nearby garage (staring position that is in proximity of the vehicle) with available safe parking positions (see 0165).).
With respect to claim 18, Tuukkanen discloses wherein the starting position is a position in a predefined surrounding area of the position in which the mobile unit was located upon receipt of the signal from the external source, which encompasses a piece of hazard information (see at least [0115], [0123-0124], [0133], [0157], and [0165], Tuukkanen teaches autonomously performing evacuation strategy when emergency is detected in which the vehicle is guided to a nearby garage (staring position that is in proximity of the vehicle) with available safe parking positions (see 0165).).
With respect to claim 21, Tuukkanen discloses emitting a signal to a user and/or an owner of the mobile unit and/or a party responsible for the mobile unit, which encompasses a piece of information regarding an automated control of the mobile unit (see at least [0116] and [Fig. 6]).
With respect to claim 22, Tuukkanen discloses receiving an acknowledge signal of the user and/or the owner and/or the party responsible for the mobile unit, the automated guidance of the mobile unit taking place based on the acknowledge signal (see at least [0117] and [claim 33]).
With respect to claim 23, Tuukkanen discloses wherein the automated mobile unit is an automobile, a drone, a truck, a boat, a construction vehicle, a commercial vehicle, a tractor, an aircraft, or a spacecraft (see at least [0048]).
With respect to claim 24, it is drawn to an apparatus claim that recite substantially the same limitations as the respective method claim 16. As such, claim 24 is rejected for substantially the same reasons given for the respective method of claim 16 and is incorporated herein. 
With respect to claim 29, it is drawn to a non-transitory computer readable medium having a computer program, which is executable by a processor that recite substantially the same limitations as the respective method claim 16. As such, claim 29 is rejected for substantially the same reasons given for the respective method of claim 16 and is incorporated herein. 
With respect to claim 31, Tuukkanen discloses the external source performing the following: 
receiving data (see at least [0107] and [Fig. 3 and 6]); 
generating the piece of hazard information on the basis of the received data (see at least [0107], [0113], and [Fig. 6, element 69]); 
ascertaining an area affected by the piece of hazard information (see at least [0113]); 
receiving position data of the one mobile unit (see at least [0054] and [0097]); 
ascertaining that the mobile unit is located in the ascertained area (see at least [0113]); 
emitting the signal which encompasses the hazard information to the mobile unit in response to the ascertainment that the mobile unit is located in the ascertained area (see at least [0071], [0104], [0107], and [0111], [Fig. 3 and Fig. 6, element 71]); and 
(see at least [0116-0117] and [Fig. 6]).
With respect to claim 32, Tuukkanen discloses the external source determining the safe position for the mobile unit (see at least [0124-0125] and [0133]), the signal encompassing a piece of information regarding the safe position for the mobile unit (see at least [0071], [0104], [0107], [0124-0124], [0111], and [0133]). 
With respect to claim 33, Tuukkanen discloses the external source calculating a possible route for the mobile unit to the determined safe position (see at least [0124] and [0126]), the signal, in the step of emitting the signal, encompassing a piece of information regarding the route for the mobile unit (see at least [0071], [0104], [0107], and [0111], and [0124]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

Claims 17, 19, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tuukkanen et al (US 20160320193 A1) in view of Akselrod et al (US 20170278406 A1).
With respect to claim 17, Tuukkanen do not specifically disclose wherein the starting position is the position of the mobile unit, in which the mobile unit was located upon receipt of the signal from the external source, which encompasses a piece of hazard information. 
Akselrod teaches wherein the starting position is the position of the mobile unit, in which the mobile unit was located upon receipt of the signal from the external source, which encompasses a piece of hazard information (see at least [0002-0003], [0012], [0025], and [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tuukkanen to incorporate the teachings of Akselrod wherein the starting position is the position of the mobile unit, in which the mobile unit was located upon receipt of the signal from the external source, which encompasses a piece of hazard information. Both inventions teach evacuating or controlling a moving body (i.e. vehicle or drone) to a safe location when a signal of emergency location is provided. Therefore, modifying Tuukkanen to incorporate Akselrod would be done to increase safety of the moving body (vehicle or drone) by 
With respect to claim 19, Tuukkanen as modified by Akselrod teach wherein the surrounding area is a radius indicated in meters and/or kilometers (Akselrod, at least [0012] and [0026], Akselrod teaches predetermined emergency landing sites between launch of the drone to landing site for the drone at the end of the flight path. See claim 17 above for rationale of obviousness, motivation, and reason to combine.).
With respect to claim 20, Tuukkanen as modified by Akselrod teaches wherein the surrounding area is established based on a time specification within which a certain location is to be reachable by the mobile unit (Akselrod, at least [0026], Akselrod teaches the emergency landing site (surrounding area) is established based on being the closest (time specification) when adverse weather condition is detected. See claim 17 above for rationale of obviousness, motivation, and reason to combine.).
With respect to claim 30, it is drawn to a non-transitory computer readable medium having a computer program, which is executable by a processor that recite substantially the same limitations as the respective method claim 17. As such, claim 29 is rejected for substantially the same reasons given for the respective method of claim 17 and is incorporated herein (see claim 17 above for rationale of obviousness, motivation, and reason to combine).
Inquiry

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.K./Examiner, Art Unit 3667